FILED
                                                                                         MAR - 9 2010
                                UNITED STATES DISTRICT COURT
                                                                                   Clerk, U.S. District and
                                FOR THE DISTRICT OF COLUMBIA                         Bankruptcy Courts


     Shirron Marie Adams,

            Plaintiff,
            v.                                          Civil Action No.    10 0386
     Dep't of Justice et al.,

             Defendants.



                                      MEMORANDUM OPINION

           Plaintiff Shirron Marie Adams has filed an application to proceed in forma pauperis and a

    pro se complaint. The application will be granted and the complaint will be dismissed.

           The complaint alleges a "government scandal," Compi. at 4, and prays that "George W.

    Bush and the White House pay their bill in full," id at 5. In addition, the complaint alleges that

    the plaintiff filed a complaint with the Civil Rights Division of the Department of Justice, on

    which no action has been taken. Id at 2-3. Although the complaint also alleges that the

    Department has not responded as required, the complaint attaches a letter response from the

    Department advising the plaintiff that more specific information would be necessary in order to

    determine the existence of a possible violation of the plaintiffs civil rights. Id, Att.

           While complaints filed by pro se litigants are held to less stringent standards than formal

    pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

    complaints must meet minimum the standards set by the Federal Rules of Civil Procedure.

    Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil

    Procedure requires that a complaint contain a short and plain statement of the grounds upon




N                                                                                                             :3
which the court's jurisdiction depends, a short and plain statement showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader seeks to obtain. Fed. R.

Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice to the

defendants of the claim being asserted, sufficient to prepare a responsive answer and an adequate

defense, and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). As drafted, this complaint does not identify a claim, establish

this court's subject matter jurisdiction over the defendants, or provide the defendants with notice

of the factual allegations against them. Accordingly, the complaint will be dismissed without

prejudice for failure to comply with Rule 8 of the Federal Rules of Civil Procedure.

        A separate order accompanies this memorandum opinion.


                                                                            /
Date:     .J/t If.




                                                -2-